— Judgment unanimously affirmed. Memorandum: Defendant argues that reversal is required because a Sandoval hearing was held in his absence. We are unable to review that contention; the stipulated record makes no reference to a Sandoval hearing. The court’s finding that the undercover investigator had an independent basis for his in-court identification of defendant is supported by the record (see, People v Burgos, 107 AD2d 1041). Defendant’s pro se argument concerning prosecutorial misconduct is unpreserved and we decline to reach it in the interest of justice. We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.